  Case 17-03586         Doc 25     Filed 12/10/18 Entered 12/10/18 08:14:04              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 17-03586
         RAYMOND F SOTO

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 02/07/2017.

         2) The plan was confirmed on 04/05/2017.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was dismissed on 10/24/2018.

         6) Number of months from filing to last payment: 15.

         7) Number of months case was pending: 22.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 17-03586        Doc 25       Filed 12/10/18 Entered 12/10/18 08:14:04                     Desc Main
                                      Document Page 2 of 4



Receipts:

       Total paid by or on behalf of the debtor               $13,920.00
       Less amount refunded to debtor                             $14.06

NET RECEIPTS:                                                                                   $13,905.94


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                 $3,839.76
    Court Costs                                                               $0.00
    Trustee Expenses & Compensation                                         $655.57
    Other                                                                     $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                 $4,495.33

Attorney fees paid and disclosed by debtor:                  $160.24


Scheduled Creditors:
Creditor                                       Claim         Claim            Claim       Principal      Int.
Name                                 Class   Scheduled      Asserted         Allowed        Paid         Paid
AMERICAN EAGLE BANK              Unsecured           0.00           NA              NA            0.00       0.00
AMERICAN GENERAL FINANCIAL/SP    Unsecured     11,006.00            NA              NA            0.00       0.00
ARMED FORCES BANK                Unsecured           0.00           NA              NA            0.00       0.00
CCS                              Unsecured      2,130.00            NA              NA            0.00       0.00
COLUMBUS BANK & TRUST            Unsecured           0.00           NA              NA            0.00       0.00
EDFINANCIAL SERVICES             Unsecured           0.00           NA              NA            0.00       0.00
EDFINANCIAL SERVICES             Unsecured           0.00           NA              NA            0.00       0.00
FIRST PREMIER BANK               Unsecured           0.00           NA              NA            0.00       0.00
FNCC/LEGACY VISA                 Unsecured           0.00           NA              NA            0.00       0.00
GRANITE STATE MANAGEMENT & R     Unsecured           0.00           NA              NA            0.00       0.00
HARRIS & HARRIS                  Unsecured         544.00           NA              NA            0.00       0.00
HYUNDAI LEASE TITLING TRUST      Unsecured            NA       8,488.04        8,488.04      1,161.84        0.00
INTERNAL REVENUE SERVICE         Unsecured            NA          10.50           10.50           0.00       0.00
INTERNAL REVENUE SERVICE         Priority       2,000.00       4,188.88        4,188.88      4,188.88        0.00
LVNV FUNDING                     Unsecured      1,743.00       1,689.39        1,689.39        231.24        0.00
MERRICK BANK                     Unsecured      1,121.00         929.14          929.14        127.18        0.00
MIDLAND FUNDING                  Unsecured      1,655.00       1,573.31        1,573.31        215.35        0.00
MIDLAND FUNDING                  Unsecured         591.00        561.95          561.95          76.92       0.00
MIDLAND FUNDING                  Unsecured         252.00        239.64          239.64          20.87       0.00
MIDLAND FUNDING                  Unsecured         726.00        690.88          690.88          94.57       0.00
Military Star                    Unsecured      6,637.00            NA              NA            0.00       0.00
MiraMed Medical Groups           Unsecured           0.00           NA              NA            0.00       0.00
NJ HIGH ED                       Unsecured           0.00           NA              NA            0.00       0.00
Northwest Community Healthcare   Unsecured           0.00           NA              NA            0.00       0.00
NORTHWEST COMMUNITY HOSPITA      Unsecured           0.00           NA              NA            0.00       0.00
PRA RECEIVABLES MGMT             Unsecured     12,289.00       7,787.26        7,787.26      1,065.92        0.00
PRA RECEIVABLES MGMT             Unsecured            NA       7,468.37        7,468.37      1,022.27        0.00
PRA RECEIVABLES MGMT             Unsecured      1,053.00       1,001.14        1,001.14        137.04        0.00
PRA RECEIVABLES MGMT             Unsecured         796.00        806.31          806.31        110.37        0.00
PRA RECEIVABLES MGMT             Unsecured         566.00        583.19          583.19          79.83       0.00
QUANTUM3 GROUP LLC               Unsecured      5,595.00            NA         5,235.56        716.64        0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 17-03586       Doc 25     Filed 12/10/18 Entered 12/10/18 08:14:04                    Desc Main
                                   Document Page 3 of 4



Scheduled Creditors:
Creditor                                    Claim          Claim         Claim        Principal       Int.
Name                              Class   Scheduled       Asserted      Allowed         Paid          Paid
QUANTUM3 GROUP LLC            Unsecured      1,158.00             NA       1,181.22        161.69         0.00
QUANTUM3 GROUP LLC            Secured             NA         1,181.22      1,181.22           0.00        0.00
QUANTUM3 GROUP LLC            Secured             NA         5,235.56      5,235.56           0.00        0.00
USAA SAVINGS BANK             Unsecured      3,152.00             NA            NA            0.00        0.00


Summary of Disbursements to Creditors:
                                                           Claim            Principal                Interest
                                                         Allowed                Paid                    Paid
Secured Payments:
      Mortgage Ongoing                                      $0.00                $0.00                $0.00
      Mortgage Arrearage                                    $0.00                $0.00                $0.00
      Debt Secured by Vehicle                               $0.00                $0.00                $0.00
      All Other Secured                                 $6,416.78                $0.00                $0.00
TOTAL SECURED:                                          $6,416.78                $0.00                $0.00

Priority Unsecured Payments:
       Domestic Support Arrearage                           $0.00              $0.00                  $0.00
       Domestic Support Ongoing                             $0.00              $0.00                  $0.00
       All Other Priority                               $4,188.88          $4,188.88                  $0.00
TOTAL PRIORITY:                                         $4,188.88          $4,188.88                  $0.00

GENERAL UNSECURED PAYMENTS:                         $38,245.90             $5,221.73                  $0.00


Disbursements:

       Expenses of Administration                            $4,495.33
       Disbursements to Creditors                            $9,410.61

TOTAL DISBURSEMENTS :                                                                       $13,905.94




UST Form 101-13-FR-S (09/01/2009)
  Case 17-03586         Doc 25      Filed 12/10/18 Entered 12/10/18 08:14:04                Desc Main
                                       Document Page 4 of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 12/10/2018                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
